FORM OF CLASS R DISTRIBUTION PLAN I. Investment Company: Templeton Global Investment Trust II. Fund: Templeton Emerging Markets Balanced Fund - Class R III. Maximum Per Annum Rule 12b-1 Fees for Class R Shares: 0.50% (as a percentage of average daily net assets of the class) Preamble to Class R Distribution Plan The following Distribution Plan (the “Plan”) has been adopted pursuant to Rule 12b-1 under the Investment Company Act of 1940, as amended (the “Act”) by the Investment Company named above (“Investment Company”) for the Class R shares (the “Class”) of the Fund named above (“Fund”), which Plan shall take effect as of the date shares of the Class are first offered (the “Effective Date of the Plan”). The Plan has been approved by a majority of the Board of Trustees of the Investment Company (the “Board”), including a majority of the Board members who are not interested persons of the Investment Company and who have no direct, or indirect financial interest in the operation of the Plan (the “non-interested Board members”), cast in person at a meeting called for the purpose of voting on such Plan. In reviewing the Plan, the Board considered the schedule and nature of payments and terms of the Investment Management Agreement between the Investment Company and Templeton Asset Management Ltd. (“TAML”) and the terms of the Distribution Agreement between the Investment Company and Franklin Templeton Distributors, Inc. (“Distributors”). The Board concluded that the compensation of TAML, under the Management Agreement, and of Distributors, under the Distribution Agreement, was fair and not excessive.
